         Case 2:20-cv-03103-GAM Document 15 Filed 11/25/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CPA RICHARD SCHEINOFF                         :
                                              :
               v.                             :       CIVIL ACTION NO. 20-3103
                                              :
ZELNICK, MANN, AND WINIKUR,                   :
P.C., ET AL.                                  :



                                              ORDER

       This 25th day of November, 2020, it is hereby ORDERED that Defendants’ Partial

Motion to Dismiss (EACF 11) is GRANTED and Count II of Plaintiff’s Amended Complaint for

Breach of Fiduciary Duty is dismissed in its entirety, with prejudice. Plaintiff’s request for relief

in Count I of his Amended Complaint in the form of “an order instructing Defendants to follow

the IRS instructions” is also dismissed, with prejudice.



                                                        /s/ Gerald Austin McHugh
                                                      United States District Judge
